UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-2318



SARA ABRAM,

                                                         Petitioner,

          versus


JOHN ASHCROFT, U.S. Attorney General; WARREN
A. LEWIS, INS District Director,

                                                        Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A78-340-234)


Submitted:    April 12, 2004                 Decided:   May 14, 2004


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Michael M. Hadeed, Jr., BECKER, HADEED, KELLOGG & BERRY, P.C.,
Springfield, Virginia, for Petitioner. Peter D. Keisler, Assistant
Attorney General, Terri J. Scadron, Assistant Director, Hillel R.
Smith, OFFICE OF IMMIGRATION LITIGATION, Washington, D.C., for
Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Sara Abram, a citizen of Ethiopia, petitions for review

of    an    order      of   the   Board   of    Immigration         Appeals     (“Board”)

affirming, without opinion, the immigration judge’s denial of her

applications for asylum, withholding of removal, and protection

under the Convention Against Torture.

                On appeal, Abram raises challenges to the immigration

judge’s determination that she failed to establish her eligibility

for    asylum.         To   obtain   reversal         of    a   determination    denying

eligibility for relief, an alien “must show that the evidence [s]he

presented was so compelling that no reasonable factfinder could

fail       to   find    the   requisite        fear        of   persecution.”    INS   v.

Elias-Zacarias, 502 U.S. 478, 483-84 (1992).                      We have reviewed the

evidence of record and conclude that Abram fails to show that the

evidence compels a contrary result.                   Accordingly, we cannot grant

the relief that she seeks.

                Additionally, we uphold the immigration judge’s denial of

Abram’s request for withholding of removal.                          The standard for

withholding of removal is more stringent than that for granting

asylum.         Chen v. INS, 195 F.3d 198, 205 (4th Cir. 1999).                        To

qualify for withholding of removal, an applicant must demonstrate

“a clear probability of persecution.”                  INS v. Cardoza-Fonseca, 480

U.S. 421, 430 (1987).             Because Abram fails to show that she is




                                          - 2 -
eligible for asylum, she cannot meet the higher standard for

withholding of removal.

          Accordingly,    we   deny    the    petition   for   review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           PETITION DENIED




                                      - 3 -